Citation Nr: 1210257	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Y.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Washington, DC, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in November 2004 and March 2011.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  It is significant to note that in the present case, however, service connection was denied for depression in December 1990.  There is no indication based upon the available record that the decision in Clemons requires the reopening of that specific claim without receipt of new and material evidence.  See 38 C.F.R. § 3.156(a) (2011).  Therefore, the issue on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

In its March 2011 remand the Board noted the issue of entitlement to service connection for pseudofolliculitis had been raised by the record.  VA correspondence dated in January 2011 indicates this issue is under development.  However, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over the claim and it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2001, January 2005, and September 2006.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2011).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

In this case, the record shows the Veteran was previously incarcerated and that efforts to provide him a VA examination in West Virginia had been unsuccessful.  The Board notes that in correspondence received by VA in June 2011 the Veteran reported he was scheduled for release in 2012 and that correspondence sent to the Veteran at his institution of incarceration and address of record in January 2012 was returned as undeliverable because he was no longer at that institution.  The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that even though incarcerated, a Veteran should be accorded the same assistance as non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Id.  at 191.  The VA Adjudication Procedure Manual (M21-1MR) contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.   In any event, it appears that the Veteran is or will be released in 2012, which would render the examination problem moot.   Also, additional evidence pertinent to the claim was added to the record in January 2012 without waiver of AOJ consideration.  Therefore, appropriate action to locate the Veteran and, to the extent possible, to schedule him for an in-person examination should be undertaken.  

The Board notes that the Veteran's reported stressors of having been injured in an altercation at a bar in November 1984 during service and having been involved in a motor vehicle accident which resulted in the death of a fellow serviceman in August 1985 are verified by the available record.  

The available medical evidence, however, includes apparently inconsistent diagnoses.  A May 2001 private medical report provided a diagnosis of PTSD and related the diagnosis to an event during the Veteran's active service.  VA treatment records include diagnoses of substance abuse and bipolar disorder.  A March 2005 report noted a history of PTSD with no present complaints.  Treatment reports from the Federal Bureau of Prisons note a history including diagnoses of PTSD and bipolar disorder and mental status evaluations suggestive of no significant mental health problems.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to determine if the Veteran has been released from incarceration and/or is available for VA examination.  The RO should take all reasonable measures to schedule the Veteran for a psychiatric examination as requested below.  If the Veteran remains incarcerated, the RO should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which is the most feasible option. 

2.  The RO should arrange for the Veteran to be afforded a VA mental disorders examination to determine the etiology of the Veteran's current psychiatric disorder(s).  All efforts to schedule the examination should be documented in the claims file.  An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of a verified event during active service.  Any examination provided, to the extent feasible, should be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluations for PTSD.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record including treatment records added to the file in January 2012.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



